 



Exhibit 10.1
SECOND AMENDMENT TO THE
FIRST ACCEPTANCE CORPORATION
2002 LONG TERM INCENTIVE PLAN
     WHEREAS, First Acceptance Corporation (the “Company”) maintains the First
Acceptance Corporation 2002 Long Term Incentive Plan (the “Plan”); and
     WHEREAS, pursuant to Article 9 of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan; and
     WHEREAS, the Board desires to amend the Plan to revise the provisions in
Article 11 of the Plan regarding capital adjustments (or other similar event) to
the shares granted thereuder.
     NOW, THEREFORE, effective as of the date hereof, the Board hereby amends
the Plan as follows:
     1. Article 11 of the Plan is amended to read as follows:
ARTICLE 11
CAPITAL ADJUSTMENTS
     In the event that any dividend or other distribution (whether in the form
of an extraordinary cash dividend, dividend of Common Stock, other securities,
or other property), recapitalization, stock split, reverse stock split, rights
offering, reorganization, merger, consolidation, split-up, spin-off, split-off,
combination, subdivision, or exchange of Common Stock or other securities of the
Company, issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event
affects the Common Stock, then the Committee shall, in an equitable and
proportionate manner, adjust any or all of the (i) the number of shares and type
of Common Stock (or the securities or property) which thereafter may be made the
subject of Awards, (ii) the number of shares and type of Common Stock (or other
securities or property) subject to outstanding Awards, (iii) the number of
shares and type of Common Stock (or other securities or property) specified as
the annual per-participant limitation under Section 6.6 of the Plan, (iv) the
Option Price of each outstanding Award, (v) the amount, if any, the Company pays
for forfeited shares of Common Stock in accordance with Section 6.5, and (vi)
the number of or SAR Price of shares of Common Stock then subject to outstanding
SARs previously granted and unexercised under the Plan to the end that the same
proportion of the Company’s issued and outstanding shares of Common Stock in
each instance shall remain subject to exercise at the same aggregate SAR Price;
provided however, that the number of shares of Common Stock (or other securities
or property) subject to any Award shall always be a whole number. In lieu of the
foregoing, the Committee may make provision for a cash payment to the holder of
an outstanding Award, except as may otherwise be provided in an applicable Award
Agreement. Notwithstanding the foregoing, no such adjustment or cash payment
shall be made or authorized to the extent that such adjustment or cash payment
would cause the Plan or any Stock Option to violate Code Section 422. Such
adjustments shall be made

 



--------------------------------------------------------------------------------



 



in accordance with the rules of any securities exchange, stock market, or stock
quotation system to which the Company is subject. No adjustment or cash payment
will be required under this Article 11 for the issuance of Common Stock for such
consideration, not less than the par value of the Common Stock, as may be
determined from time to time by the Board to be fair consideration.
     Upon the occurrence of any such adjustment or cash payment, the Company
shall provide notice to each affected Participant of its computation of such
adjustment or cash payment which shall be conclusive and shall be binding upon
each such Participant.

 